10

11

12

13

14

16

17

18

19

20

21

22

24

25

26

K

 

base 4:18-cr-01256-CKJ-JR Document 76-2 Filed 08/20/19 Page 1of5

Dan H. Cooper, Bar No. 004900
COOPER & UDALL, P.C.

136 W. Simpson Street

Tucson, AZ 85701

(520) 770-1414

dcooper@cooperudall.com

Laura E. Udall, Bar No. 010501
COOPER & UDALL, P.C.

136 W. Simpson Street
Tucson, AZ 85701

(520) 770-1414

ludall(@cooperudall.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

UNITED STATES OF AMERICA, ) CR-18-01256-CKJ-JR
)
Plaintiff, )
VS. ) SENTENCING MEMORANDUM
) SUPPORTING DOCUMENTS
JOSHUA JOEL PRATCHARD, )
)
Defendant. )
)

 

Josh Pratchard, through counsel, submits the following documents in support of
the Sentencing Memorandum (Doc # 74).
1. ExhibitB- Participation Certificates
a) Cage Your Rage completed May 30, 2019
b) Feelings at Corecivic completed November 6, 2018
c) Discipleship Impact 195 Certificate completed December 18, 2014

RESPECTFULLY SUBMITTED this 20" day of August, 2019.

By_s/Dan H. Cooper
Dan H. Cooper

By_s/Laura €. Udall
Laura E. Udall

 
10

11

12

13

14

15

16

17

18

19

20

21

22

25

24

Zo

26

Case 4:18-cr-01256-CKJ-JR Document 76-2 Filed 08/20/19 Page 2 of 5

EXHIBIT

B

 

 
Case 4:18-cr-01256-CKJ-JR Document 76-2 Filed 08/20/19 Page 3 of 5

 

 

PROGRAMS DEPARTMENT
CORECIVIC

In recognition of your faithful attendance and satisfactory work
Name Peartqaed Josdua # 17267111

has completed" CAGE YOUR RAGE ' on May 30, 2019

 

 

Unit Manager Af Cogeelyp Date ls 14
E OF PARTICIPATION

This award 1s presented to

Josh Pratchard

In acknowledgement of your work in completing the

FEELINGS
At

CORECIVIC-CAFCC
On this November 6, 2018

 

 

Unit Marfager yo

 

 

 

 

 

 

 

 

 
Case 4:18-cr-01256-CKJ-JR Document 76-2 Filed 08/20/19 Page 5 of 5

  
 
   
 
 
 
 
 

 
  

EQUIPPING* WORLD*CHANGERS

CERTIFICATE OF COMPLETION
This Document Certifies ee

Joshua Pratchard _

 
   

has been a student of IMPACT195 in San Diego, California
and has completed all studies in this One Year program,
and has met all the Theological and Practical Ministry
Requirements of this sch

December 18, 2014

 
